Citation Nr: 0523486	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  02-15 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of right knee injury with traumatic 
arthritis.

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of left knee injury with traumatic 
arthritis.

3.  Entitlement to an initial disability rating in excess of 
10 percent for instability of the right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran; veteran's spouse


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1973 
to January 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for residuals 
of right and left knee injuries to include traumatic 
arthritis and instability of the right knee.  A Notice of 
Disagreement was received in April 2002 in which the veteran 
expressed his disagreement with the evaluation of his 
disabilities.  A Statement of the Case was issued in 
September 2002.  A timely appeal was received in September 
2002.  

The veteran and his spouse appeared and testified before the 
undersigned Veterans Law Judge at a Travel Board hearing held 
in May 2005 at the RO.  

The Board notes that, prior to the hearing, the veteran had 
submitted new evidence in support of his claims for higher 
ratings.  With respect to the effect of the submission of 
evidence to the Board not previously considered by the RO, 
the Board consults 38 C.F.R. § 20.1304 (c), effective October 
4, 2004.  Any pertinent evidence submitted by the veteran or 
his representative before the Board but not considered by the 
agency of original jurisdiction (AOJ) must be referred to the 
AOJ for review unless the veteran or his representative 
waives, in writing, such right to AOJ review or the Board 
determines that the benefit(s) to which the evidence relates 
may be fully allowed on appeal without such referral.  Id.  
At the hearing, the veteran signed a waiver of RO 
jurisdiction, thereby permitting the Board to consider this 
evidence in the first instance.
FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by pain, 
swelling, tenderness and instability, with x-ray evidence of 
arthritis.

2.  The veteran's right knee disability is manifested by 
pain, swelling, tenderness and instability, with x-ray 
evidence of arthritis.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of 10 percent for residuals, right knee injury, with 
traumatic arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 
5010 (2004).

2.  The criteria for an increased disability rating in excess 
of 10 percent for residuals, left knee injury, with traumatic 
arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5010 (2004).

3.  The criteria for an increased disability rating in excess 
of 10 percent for instability, right knee, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59 and 4.71a, Diagnostic Code 5257 (2004).

4.  The criteria for a disability rating of 10 percent for 
instability, left knee, are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 
5257 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and provides an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the veteran 
in December 2003, subsequent to the initial AOJ decision.  
Where, as here, notice was not provided prior to the initial 
AOJ decision, the veteran has the right to VCAA content 
complying notice and proper subsequent VA process.  The Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement has been cured by the subsequent proper 
notice and VA process, and was, therefore, harmless error.  
The veteran's original claim for service connection for 
multiple conditions, including his bilateral knee conditions, 
was filed in January 1999, before the enactment of the VCAA.  
In September 1999, the RO denied the veteran's service 
connection for his bilateral knee conditions.  The veteran 
appealed.  During the pendency of his appeal, the VCAA was 
enacted.  The RO sent VCAA notice to the veteran relating to 
his service connection claims in August 2001.  Thereafter, 
the RO readjudicated the veteran's service connection claims 
in January 2002, and granted him service connection for his 
bilateral knee conditions.  The veteran, thereafter, filed an 
appeal as to the evaluation of his bilateral knee conditions.  
The RO sent VCAA notice to the veteran relating to his claims 
for higher initial disability ratings for his bilateral knee 
conditions in December 2003.  It then readjudicated the 
veteran's claims for higher ratings in October 2004 before 
certifying the veteran's claims to the Board.  The veteran 
has, therefore, been provided with VCAA content compliant 
notice and subsequent VA process.  By means of the various 
ratings, statement of the case and supplemental statement of 
the case, the veteran was advised of the specific reasons why 
these particular claims were denied, and the information and 
evidence needed to substantiate the claims.  He also was 
provided the text of the relevant regulation implementing the 
VCAA and told it was his responsibility to support the claims 
with appropriate evidence.  Indeed, the veteran submitted 
evidence to consider in connection with his claim.  Thus, the 
Board considers the VCAA notice requirements met, and any 
error as to the timing of that notice to be harmless.   

In addition, since the veteran's disagreement is with the 
initial ratings established for his bilateral knee 
conditions, the RO was not required to provide him with 
additional VCAA notice.  VA's Office of General Counsel has 
determined that if, in response to notice of its decision on 
a claim for which VA has already given the required notice 
under 38 U.S.C.A. § 5103(a), VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C.A. § 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 38 U.S.C.A. 
§ 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOPGCPREC 8-2003.  The veteran was provided 
proper VCAA notice in August 2001 on his service connection 
claims.  When his notice of disagreement raised the new issue 
of the proper rating to be assigned his now service-connected 
disabilities, VA was not required to provide additional VCAA 
notice.  Nevertheless, notice was sent to him in December 
2003.  In addition, the Statement of the Case and 
Supplemental Statements of the Case set out the criteria by 
which the veteran's disabilities were evaluated, thereby 
advising him of the type of evidence that would be needed to 
show entitlement to the benefits sought.  

Although the VCAA notice letters provided to the veteran do 
not specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letters and other 
documents sent to the veteran, when read as a whole, give 
notice to the veteran of VA's desire to obtain additional 
information and evidence supporting and substantiating the 
claim, or possibly leading to such information and evidence.  
See Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. 
Vet. App. Apr. 14, 2005).  VA has, therefore, complied with 
the VCAA notice requirements.  When the veteran has received 
notice that complies with the statute and regulation, it is 
not necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  Id.  

With respect to VA's duty to assist, VA treatment records are 
in the file.  The veteran did not identify private treatment 
records related to his claims until his Travel Board hearing 
in May.  The veteran submitted private treatment records for 
April 2005 through May 2005.  With regard to any additional 
treatment records, whether VA or non-VA, the veteran has been 
asked to identify where he was obtaining treatment for his 
bilateral knee conditions and has not identified any 
additional records than those already received.  Nor has he 
provided VA authorization to obtain any additional treatment 
records that may exist.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).   VA has made every reasonable effort to 
obtain all records relevant to the veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The RO provided the veteran appropriate VA examinations in 
August 1999, September 2001 and September 2004.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's bilateral knee 
disorders since he was last examined.  The veteran has not 
reported receiving any recent treatment (other than the 
records he submitted at the Travel Board hearing in May 
2005), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected conditions 
fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claims.  


II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2004).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's claims for higher evaluations for his bilateral 
knee disorders are original claims that were placed in 
appellate status by his disagreement with the initial rating 
awards.  In these circumstances, separate ratings may be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In evaluating the veteran's claims, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

Residuals of Left and Right Knee Injuries With Traumatic 
Arthritis

The veteran is service-connected for residuals of left and 
right knee injuries with traumatic arthritis.  Each knee is 
evaluated as 10 percent disabling.  The veteran's residuals 
of left and right knee injuries with traumatic arthritis were 
previously rated under Diagnostic Code 5010-5262.  Diagnostic 
Code 5010 is used for rating arthritis due to trauma, 
substantiated by x-ray findings, and refers the rater to 
Diagnostic Code 5003 for the rating criteria.  Diagnostic 
Code 5003 provides that arthritis established by x-ray 
findings is rated on the basis of limitation of motion of the 
affected joints.  When, however, the limited motion of the 
specific joint or joints involved would be noncompensable 
under the appropriate diagnostic codes, a 10 percent rating 
is assigned for each involved major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, however, arthritis is rated 
as 10 percent disabling when shown by x-ray evidence of the 
involvement of two or more major joints or two or more minor 
joint groups, or as 20 percent disabling when show by x-ray 
evidence of the involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003  (degenerative arthritis) and 5010 (traumatic 
arthritis).  

The criteria for evaluating limitation of motion of the knee 
are found under Diagnostic Codes 5260 and 5261.  Diagnostic 
Code 5260 is used to evaluate knee disabilities based upon 
limitation of flexion of the knee.  It provides for a 
compensable rating when flexion is limited to 45 degrees or 
less.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic 
Code 5261 is used to evaluate knee disabilities based upon 
limitation of extension of the knee, and provides for a 
compensable rating when extension is limited to 10 degrees or 
more.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal range 
of motion of the knee is 0 to 140 degrees of extension to 
flexion.  38 C.F.R. § 4.71a, Plate II.  

Other Diagnostic Codes relating to knee impairment include 
Diagnostic Code 5257 and 5262.  Diagnostic Code 5262 
addresses impairment of the tibia and fibula due to mal-union 
or non-union of them.  Since these conditions are not shown, 
however, they need not be further addressed.  Diagnostic Code 
5257, for "knee, other impairment of" provides for a 10 
percent rating for slight recurrent subluxation or lateral 
instability.  Moderate recurrent subluxation or lateral 
instability is assigned a 20 percent rating, and severe 
recurrent subluxation or lateral instability is assigned a 30 
percent rating.  

The medical evidence shows that, at the August 1999 VA 
examination, the veteran had range of motion of 0 to 120 
degrees in the left knee, with pain starting at 90 degrees, 
and 0 to 130 degrees in the right knee.  At the September 
2001 VA examination, the veteran had range of motion of 0 to 
120 degrees, with pain beginning only after 120 degrees of 
flexion, in the left knee, and 0 to 110 degrees in the right 
knee.  At the September 2004 VA examination, the veteran had 
full range of motion in his left knee, and 0 to 130 degrees 
of motion in the right knee with pain at 130 degrees.

In applying the rating criteria in Diagnostic Codes 5260 and 
5261 to these range of motion measurements, it is clear that 
the veteran does not have a compensable limitation of motion 
in either knee.  In applying Diagnostic Code 5003, however, 
the veteran's left and right knee are entitled to an 
evaluation of 10 percent in each knee on the basis that 
arthritis is established by x-ray findings, but the 
limitation of motion of the knees is noncompensable.  The 
Board acknowledges that at the September 2004 VA examination, 
the x-rays did not reveal any degenerative changes to either 
knee.  However, these findings are inapposite to the 
remainder of the medical evidence, which shows multiple x-ray 
findings of degenerative changes, most recently in April 
2005.  The Board, therefore, resolves reasonable doubt in 
favor of the veteran, and finds that he has arthritis due to 
trauma as a residual of the left and right knee injuries he 
sustained in service and evaluation under Diagnostic Code 
5003 and 5010 is appropriate.   

Alternatively, a separate rating for arthritis can be 
assigned based on x-ray findings and painful motion under 
38 C.F.R. § 4.59, which states that painful motion with joint 
or periarticular pathology is entitled to at least the 
minimum compensable rating for the joint.  See also 
VAOPGCPREC 9-98, footnote 1; Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).  Therefore, even if the veteran is not 
entitled to a 10 percent evaluation under Diagnostic Code 
5003, he would still be entitled to a 10 percent evaluation 
under 38 C.F.R. § 4.59 as the medical evidence clearly shows 
that the veteran suffers from painful motion with joint 
pathology.

As for a higher evaluation than 10 percent, the VA rating 
schedule does not provide for a higher rating for arthritis 
when limitation of motion is noncompensable.  Diagnostic Code 
5003 provides that, in the absence of limitation of motion, 
20 percent is warranted with x-ray evidence of involvement of 
two or more major joints with occasional incapacitating 
episodes.  The veteran, however, would not receive a higher 
combined rating with the assignment of a single 20 percent 
rather than two separate 10 percent ratings.  There are no 
other applicable diagnostic codes that apply to the veteran's 
service-connected left and right knee arthritis that would 
provide him with a higher rating.  The Board finds, 
therefore, that the veteran is not entitled to a higher 
rating for residuals of left and right knee injuries with 
traumatic arthritis.

Instability of the Left and Right Knees

The veteran may be entitled, however, to a separate rating 
for instability of his knees under Diagnostic Code 5257.  In 
general, all disabilities, including those arising from a 
single disease entity or injury, are rated separately, and 
all disability ratings are then combined.  Evaluation of the 
same "disability" or the same "manifestations" under 
various diagnoses is not permitted.  38 C.F.R. § 4.14.  A 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (2003).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  If a veteran has separate and distinct 
manifestations attributable to the same injury, they may be 
compensated under different diagnostic codes.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225, 230 (1993).

Where additional disability is shown due to other than 
limitation of motion, a separate rating may be assigned under 
the applicable diagnostic code.  See VAOPGCPREC 23-97.  The 
RO has already granted the veteran a separate rating of 10 
percent for instability of the right knee.  That grant was 
based upon the specific finding at the September 2001 VA 
examination of instability in the right knee.  

In considering whether the veteran is entitled to a higher 
rating for instability of the right knee, the Board finds 
that there is no objective medical evidence indicating that 
the veteran has more than slight instability in the right 
knee.  Although the September 2001 VA examiner found that 
there was instability in the right knee causing the veteran 
to have a tendency to fall, there was no finding of 
dislocations or recurrent subluxations.  At the September 
2004 VA examination, the examiner found normal stability in 
the right knee, although he did have some quadriceps wasting, 
pain and crepitus on patellar compression.  

A treatment record from April 2005 from a private orthopedist 
shows that the veteran complained of intermittent locking and 
buckling in his knees.  Physical examination showed the 
veteran had a slight valgus laxity of both knees.  

The veteran and his spouse testified at the Travel Board 
hearing in May 2005 that his knees have a tendency to give 
out on him, especially first thing in the morning.

A 20 percent evaluation is not warranted unless the objective 
medical evidence shows that there is a moderate level of 
recurrent subluxation or lateral instability, which is not 
shown in the present case.  The veteran is, therefore, not 
entitled to a higher rating for instability of the right 
knee.

However, the Board finds that the veteran is entitled to a 
separate rating of 10 percent for slight instability of the 
left knee based upon the April 2005 treatment record from the 
private orthopedist, which found genu varum alignment of both 
knees, slight flexion contracture on the left side, and a 
slight valgus laxity of both knees.  The veteran is not 
entitled to a higher rating of 20 percent because the medical 
evidence does not show a moderate level of instability.

In conclusion, the veteran is not entitled to a higher rating 
for instability of the right knee, but he is entitled to a 
separate rating of 10 percent, but no higher, for instability 
of the left knee.

Extraschedular Consideration

Finally, consideration also must be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2004).  The question of an extraschedular rating is a 
component of the veteran's claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Under 
38 C.F.R. § 3.321 (2004), an extraschedular evaluation may be 
assigned in exceptional cases where the schedular evaluations 
are found to be inadequate.  The governing norm in such cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

The Board finds, however, that the evidence of record does 
not suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  It does not appear that the veteran has an 
"exceptional or unusual" disability picture; he merely 
disagrees with the evaluation of his disabilities under the 
rating schedule.  The Board observes that it has not been 
contended or otherwise indicated that the veteran's bilateral 
knee disorders have resulted in any hospitalization or other 
extensive treatment regimen.  In addition, there is no 
contention or evidence of record showing that they interfere 
with any employment to a degree that would render the 
application of the regular schedular standards impractical.  
In fact, the VA examiners noted in their reports that the 
veteran can do the activities of daily living.  His symptoms 
consist of chronic pain with slight limitation of motion, 
tenderness, swelling and instability in his knees, and the 
rating schedule contemplates such impairments.  In other 
words, he does not have any symptoms from his service-
connected disorders that are unusual or are different from 
those contemplated by the schedular criteria.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 
(2004).  Indeed, 38 C.F.R. § 4.1 (2004) specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

The Board notes that the medical records indicate that the 
veteran has reduced his work hours from full-time to part-
time due to his bilateral knee disorders.  By this decision, 
however, and with consideration to all his service connected 
disorders, the veteran now has a combined rating of 50 
percent.  The Board considers that to be adequate 
compensation for the veteran's loss of working time.  The 
Board finds, therefore, that extraschedular consideration is 
not warranted in this case.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for residuals of right knee injury with traumatic 
arthritis is denied.

Entitlement to an initial disability rating in excess of 10 
percent for residuals of left knee injury with traumatic 
arthritis is denied.

Entitlement to an initial disability rating in excess of 10 
percent for instability of the right knee is denied.

Entitlement to a disability rating of 10 percent, but no 
higher, for instability of the left knee is granted, subject 
to controlling regulations governing the payment of monetary 
benefits.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


